OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant claims only that there was "some evidence” of inducement or encouragement and of police methods which created a substantial risk that the offense would be committed by a person not otherwise disposed to commit the crime. At the very most this would constitute a form of "but for” causation, insufficient to entitle defendant to a charge with respect to the affirmative defense of entrapment. Our examination of the record, however, discloses no proof of inducement or encouragement, either "active” or otherwise, or that the activities of the police constituted more than "[cjonduct merely affording [defendant] an opportunity to commit an offense”. (Penal Law, § 40.05.)
Chief Judge Cóoke and Judges Jasen, Gabrielli, Jones, Wachtler and Meyer concur; Judge Fuchsberg taking no part.
Order affirmed in a memorandum.